208 Ga. 297 (1951)
66 S.E.2d 750
MALCOM
v.
ALDREDGE et al., commissioners, et al.
17520.
Supreme Court of Georgia.
Argued July 10, 1951.
Decided September 10, 1951.
Harris, Henson, Spence & Gower, for plaintiff.
Harold Sheats, E. A. Wright, Standish Thompson, and Durwood Pye, for defendants.
DUCKWORTH, Chief Justice.
1. In this mandamus proceeding against the county commissioners and clerk, seeking to require them to record on the minutes an alleged conveyance of standing timber to the petitioner by the defendant commissioners, if the conveyance is in proper form and appears valid on its face, no further inquiry as to its validity can be made; but that question must be determined in another action unaffected by the judgment in this case. Jones v. Bank of Cumming, 131 Ga. 614 (63 S.E. 36); Weathers v. Easterling, 153 Ga. 601 (113 S.E. 152); Douglas v. Austin-Western Road Machinery Co., 173 Ga. 834 (161 S.E. 811).
2. Upon the trial of the mandamus case it was incumbent upon the petitioner to prove the existence of the alleged conveyance sought to be recorded. Introduction of the amended petition, to which an alleged copy of the conveyance was attached, did not constitute such proof. Morris v. City Council of Augusta, 204 Ga. 26, 31 (3) (48 S.E. 2d, 855).
3. There being no proof of the conveyance other than the pleadings as stated above, the verdict in favor of the petitioner was without evidence to support it, and the court did not err in granting a new trial on the motion of the defendants. The exceptions here being to the judgment granting a new trial and to a refusal to issue judgment on the verdict in the form insisted on by the petitioner, both of such exceptions are without merit.
Judgment affirmed. All the Justices concur.